
	
		I
		112th CONGRESS
		2d Session
		H. R. 6093
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2012
			Mr. Smith of Nebraska
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To establish a moratorium on aerial surveillance
		  conducted by the Administrator of the Environmental Protection Agency under the
		  Federal Water Pollution Control Act.
	
	
		1.Moratorium
			(a)In
			 generalDuring the 1-year
			 period beginning on the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency may not conduct aerial surveillance in
			 exercising any authority under the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.).
			(b)DefinitionIn
			 this section, the term aerial surveillance means any surveillance
			 from the air, including—
				(1)surveillance
			 conducted from fixed wing aircraft, helicopters, drones, or remote controlled
			 aircraft; or
				(2)the use of aerial
			 or satellite images, regardless of whether the images are publicly
			 available.
				
